DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/10/2020.
Claims 1-26 are pending in this application.
Claims 1-2, 8-15 and 21-26 have been examined and rejected.

Allowable Subject Matter
Claims 3-7, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US201900045369A1) in view of Liu (US20160234706A1).
Regarding Claim 1, Harada discloses a method of wireless communication (see FIG. 2B, para 56), comprising: 
(see para 56, the user terminal is connected to a licensed CC (CC 1) and an unlicensed CC (CC 8) and A-CSI is reported using the uplink shared channel of unlicensed CC 8… a UL grant (including CSI trigger) for unlicensed CC 8 is transmitted in licensed CC 1 by applying cross-carrier scheduling; also see The radio base station transmits downlink control information including a UL transmission command and CSI request (CSI trigger) information for unlicensed CC 8 in SF #2 using the downlink control channel of licensed CC 1); 
reporting CSI feedback based on CSI-RS measurements of the CSI-RS transmissions (see para 67, a configuration may be employed, in which, when a user terminal transmits CSI at a predetermined timing, the user terminal selects and transmits only the CSI of cells where the CSI resources is received and measured, among the configured cells).
Harada does not disclose details regarding the limitation: determining schedules for at least CSI reference signal (CSI-RS) transmissions on the CCs based on the received signaling; and monitoring CSI-RS transmissions on the CCs according to the determined schedules.
In the same field of endeavor, Liu discloses these limitations: see paras 103-104, in Fig. 4 the macro carrier normally acts as the PCell, … UE monitors the macro CC. Besides the macro CC, the UE has discovered a number of cells - Node1 and node2 may be small cell operating in licensed spectrum, and each may have more than one CC, e.g., CC1 and CC2. They may be turned off unless a measurement/transmission is needed. For example, the macro may indicate that in a next subframe (with delay of 0 subframe, 1 subframe, or more subframes), node 1 and/or node 2 may transmit RS in CC1/CC2. Then the nodes may be turned on and the UE starts to monitor and feedback CSI reports … the RS transmission may be turned off if a cell is not selected, and the RS transmission may be turned on if a cell is selected. The scheduling information may be from the macro or any of the cells, but signaling may be sent from a transmitting cell to indicate how the UE may receive the scheduling information, such as in a subset of the cells in the next few subframes. Similarly, a cell may further indicate the UE to monitor cells on unlicensed spectrum (e.g. node 3 CC3 and node 3 CC4). For these cells aperiodic measurement may be triggered. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Harada, to determine scheduling for CSI reports and monitor the component carriers according to the schedules as taught by Liu, to provide link adaptation capability (see Liu, para 76).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Liu, in view of Park (US11,265,050B2).
Regarding Claim 8, Harada in view of Liu discloses method of claim 1, but does not disclose details regarding: receiving control signaling indicating offset values 
Examiners Note: Using BRI consistent with the specification, the limitation “schedules for the CSI-RS transmissions” has been interpreted to mean “resource configuration including an offset of a subframe for the CSI-RS transmissions”. Based on this interpretation, Park discloses this limitation: see cols 13-14, lines 5-14, parameters for a CSI-RS configuration include antennaPortsCount, subframeConfig, resourceConfig, and the like. These parameters indicate the number of antenna ports through which a CSI-RS is transmitted, a period and an offset of a subframe in which a CSI-RS is going to be transmitted, the location (i.e., a frequency and OFDM symbol index) of Resource Element (RE) in which a CSI-RS is transmitted in a corresponding subframe, and so on. Specifically, an eNB forwards parameter/information of the following contents when indicating/forwarding a specific CSI-RS configuration to a UE… parameters for a CSI-RS configuration include: resourceConfig: Parameter in relation to a CSI-RS allocation resource location; subframeConfig: Parameter in relation to a period and an offset of a subframe in which a CSI-RS is going to be transmitted.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to receive control signaling indicating offset values for determining the schedules for the CSI-RS transmissions as , and based on the KSR rationale F - Known work in one field of endeavor (LTE) may prompt variations of it for use in either the same field or a different one (5G) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 2, 9-11, 13, 22-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Liu, in view of Song (US20210075486A1 having foreign application priority date 1/12/2018).
Regarding Claims 2, 23, Harada discloses the CCs include the first CC and a second CC (see para 56); and receiving on the first CC signaling comprises receiving the signaling via a physical downlink control channel (PDCCH) (see para 50, The CSI trigger reported from the radio base station is included in downlink control information for an uplink scheduling grant (UL grant) transmitted in a downlink control channel. The user terminal transmits A-CSI using an uplink shared channel specified by the UL grant according to the trigger included in the downlink control information for the UL grant).
Harada in view of Liu does not disclose details regarding: the first and second CCs having or different SCSs, 
Song discloses these limitations: see para 40, The numerology may be determined in accordance with BWP information carried in CSI report request information, especially a SubCarrier Spacing (SCS) and a Cyclic Prefix (CP) carried on the CSI report request information. The SCS may be, e.g., 15 KHz, 30 KHz, 60 KHz or 120 KHz.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Harada and Liu, to determine numerologies of the CCs, as taught by Song, to improve the feedback efficiency of the CSI report for the UE (see Song, para 50).

Regarding Claim 9, Harada discloses a method of wireless communication (see FIG. 2B, para 56), comprising: 
receiving on a first component carrier (CC) signaling indicating an aperiodic channel state information (CSI) report request for a plurality of CCs (see para 56, the user terminal is connected to a licensed CC (CC 1) and an unlicensed CC (CC 8) and A-CSI is reported using the uplink shared channel of unlicensed CC 8… a UL grant (including CSI trigger) for unlicensed CC 8 is transmitted in licensed CC 1 by applying cross-carrier scheduling; also see The radio base station transmits downlink control information including a UL transmission command and CSI request (CSI trigger) information for unlicensed CC 8 in SF #2 using the downlink control channel of licensed CC 1); 
Harada does not disclose details regarding the limitation: monitoring CSI reference signal (CSI-RS) transmissions on the CCs; and reporting CSI feedback based on CSI-RS measurements of the CSI-RS transmissions.
see paras 103-104, in Fig. 4 the macro carrier normally acts as the PCell, … UE monitors the macro CC. Besides the macro CC, the UE has discovered a number of cells - Node1 and node2 may be small cell operating in licensed spectrum, and each may have more than one CC, e.g., CC1 and CC2. They may be turned off unless a measurement/transmission is needed. For example, the macro may indicate that in a next subframe (with delay of 0 subframe, 1 subframe, or more subframes), node 1 and/or node 2 may transmit RS in CC1/CC2. Then the nodes may be turned on and the UE starts to monitor and feedback CSI reports … the RS transmission may be turned off if a cell is not selected, and the RS transmission may be turned on if a cell is selected. The scheduling information may be from the macro or any of the cells, but signaling may be sent from a transmitting cell to indicate how the UE may receive the scheduling information, such as in a subset of the cells in the next few subframes. Similarly, a cell may further indicate the UE to monitor cells on unlicensed spectrum (e.g. node 3 CC3 and node 3 CC4). For these cells aperiodic measurement may be triggered. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Harada, to determine scheduling for CSI reports and monitor the component carriers according to the schedules as taught by Liu, to provide link adaptation capability (see Liu, para 76).
 determining a CSI processing time requirement based on subcarrier spacing (SCS) numerologies of the CCs; determining whether to report or drop a CSI reporting for each of the CCs based on the CSI processing time requirement; 
Song discloses these limitations: 
determining a CSI processing time requirement based on subcarrier spacing (SCS) numerologies of the CCs (see para 42, when the UE supports the generation of a plurality of CSI reports simultaneously (the plurality of CSI reports may be CSI reports of a plurality of types or CSI reports corresponding to a plurality of CSI computation complexity levels or at a plurality of numerologies, or CSI reports of a same CSI reporting type), the computation time corresponding to at least one CSI computation complexity level of each CSI reporting type supported by the UE at different numerologies may be a CSI computation time corresponding to at least one CSI computation complexity level of a plurality of CSI reports at different numerologies; also see para 49);
determining whether to report or drop a CSI reporting for each of the CCs based on the CSI processing time requirement (see para 49-50, at a given numerology and a given CSI computation complexity level, when merely the CSI  is transmitted on a Physical Uplink Shared Channel (PUSCH) (taking the triggering of an aperiodic CSI report as an example), the CSI computation time Z may be determined mainly in accordance with a minimum number of OFDM symbols required for receiving the DCI including a CSI report triggering indication, and performing Physical Downlink Control Channel (PDCCH) detection and decoding, channel estimation and CSI computation. The above factors may reflect the capability information associated with CSI computation of the UE, so the UE may transmit the CSI report to the network device at a more appropriate time/i.e. report CSI based on the processing time … and at para 50, using the UE capability reporting method, it is able for the UE to transmit the CSI report to the network device at a more appropriate time, and prevent the occurrence of a waste of time-domain resources and the occurrence of a failure of transmitting an updated CSI report to the network device due to an insufficient computation time). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Harada and Liu, to determine CSI processing time based on numerologies of the CCs, as taught by Song, to improve the feedback efficiency of the CSI report for the UE (see Song, para 50).

Regarding Claim 10, Harada discloses the method of claim 9, wherein the CCs include the first CC and a second CC (see para 56); and receiving on the first CC signaling comprises receiving the signaling via a physical downlink control channel (PDCCH) (see para 50, The CSI trigger reported from the radio base station is included in downlink control information for an uplink scheduling grant (UL grant) transmitted in a downlink control channel. The user terminal transmits A-CSI using an uplink shared channel specified by the UL grant according to the trigger included in the downlink control information for the UL grant).
Harada in view of Liu does not disclose details regarding: the first and second CCs having or different SCSs, 
Song discloses these limitations: see para 40, The numerology may be determined in accordance with BWP information carried in CSI report request information, especially a SubCarrier Spacing (SCS) and a Cyclic Prefix (CP) carried on the CSI report request information. The SCS may be, e.g., 15 KHz, 30 KHz, 60 KHz or 120 KHz.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Harada and Liu, to determine numerologies of the CCs, as taught by Song, to improve the feedback efficiency of the CSI report for the UE (see Song, para 50).

Regarding Claims 11, 24, Harada in view of Liu does not disclose details regarding: determining the processing time requirement comprises determining a computational delay for determining the CSI feedback based on SCSs of the CCs; and reporting the CSI feedback comprises reporting the CSI feedback not earlier than the computational delay.
Song discloses these limitations:
(see para 42, when the UE supports the generation of a plurality of CSI reports simultaneously (the plurality of CSI reports may be CSI reports of a plurality of types or CSI reports corresponding to a plurality of CSI computation complexity levels or at a plurality of numerologies, or CSI reports of a same CSI reporting type), the computation time corresponding to at least one CSI computation complexity level of each CSI reporting type supported by the UE at different numerologies may be a CSI computation time corresponding to at least one CSI computation complexity level of a plurality of CSI reports at different numerologies; also see para 49);
reporting the CSI feedback comprises reporting the CSI feedback not earlier than the computational delay (see para 49-50, at a given numerology and a given CSI computation complexity level, when merely the CSI  is transmitted on a Physical Uplink Shared Channel (PUSCH) (taking the triggering of an aperiodic CSI report as an example), the CSI computation time Z may be determined mainly in accordance with a minimum number of OFDM symbols required for receiving the DCI including a CSI report triggering indication, and performing Physical Downlink Control Channel (PDCCH) detection and decoding, channel estimation and CSI computation. The above factors may reflect the capability information associated with CSI computation of the UE, so the UE may transmit the CSI report to the network device at a more appropriate time … and at para 50, using the UE capability reporting method, it is able for the UE to transmit the CSI report to the network device at a more appropriate time, and prevent the occurrence of a waste of time-domain resources and the occurrence of a failure of transmitting an updated CSI report to the network device due to an insufficient computation time).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Harada and Liu, to determine CSI processing time based on numerologies of the CCs, as taught by Song, to improve the feedback efficiency of the CSI report for the UE (see Song, para 50).

Regarding Claims 13, 26, Harada does not disclose details regarding the limitation: determining schedules for at least the CSI-RS transmissions on the CCs based on the received signaling, and wherein monitoring CSI-RS transmissions comprises monitoring the CSI-RS transmissions on the CCs according to the determined schedules.
Harada does not disclose details regarding the limitation: monitoring CSI reference signal (CSI-RS) transmissions on the CCs; and reporting CSI feedback based on CSI-RS measurements of the CSI-RS transmissions.
In the same field of endeavor, Liu discloses these limitations: see paras 103-104, in Fig. 4 the macro carrier normally acts as the PCell, … UE monitors the macro CC. Besides the macro CC, the UE has discovered a number of cells - Node1 and node2 may be small cell operating in licensed spectrum, and each may have more than one CC, e.g., CC1 and CC2. They may be turned off unless a measurement/transmission is needed. For example, the macro may indicate that in a next subframe (with delay of 0 subframe, 1 subframe, or more subframes), node 1 and/or node 2 may transmit RS in CC1/CC2. Then the nodes may be turned on and the UE starts to monitor and feedback CSI reports. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Harada, to determine scheduling for CSI reports and monitor the component carriers according to the schedules as taught by Liu, to provide link adaptation capability (see Liu, para 76).

Regarding Claim 22, Harada discloses an apparatus for wireless communication (see FIG. 13, para 166), comprising: 
a receiver (see FIG. 13, transmission/reception section), configured to receive on a first component carrier (CC) signaling indicating an aperiodic channel state information (CSI) report request for a plurality of CCs (see para 56, the user terminal is connected to a licensed CC (CC 1) and an unlicensed CC (CC 8) and A-CSI is reported using the uplink shared channel of unlicensed CC 8… a UL grant (including CSI trigger) for unlicensed CC 8 is transmitted in licensed CC 1 by applying cross-carrier scheduling; also see The radio base station transmits downlink control information including a UL transmission command and CSI request (CSI trigger) information for unlicensed CC 8 in SF #2 using the downlink control channel of licensed CC 1); 
Harada does not disclose details regarding the limitation: monitor CSI reference signal (CSI-RS) transmissions on the CCs; and a transmitter configured to transmit CSI feedback based on CSI-RS measurements of the CSI-RS transmissions.
In the same field of endeavor, Liu discloses these limitations: see paras 103-104, in Fig. 4 the macro carrier normally acts as the PCell, … UE monitors the macro CC. Besides the macro CC, the UE has discovered a number of cells - Node1 and node2 may be small cell operating in licensed spectrum, and each may have more than one CC, e.g., CC1 and CC2. They may be turned off unless a measurement/transmission is needed. For example, the macro may indicate that in a next subframe (with delay of 0 subframe, 1 subframe, or more subframes), node 1 and/or node 2 may transmit RS in CC1/CC2. Then the nodes may be turned on and the UE starts to monitor and feedback CSI reports … the RS transmission may be turned off if a cell is not selected, and the RS transmission may be turned on if a cell is selected. The scheduling information may be from the macro or any of the cells, but signaling may be sent from a transmitting cell to indicate how the UE may receive the scheduling information, such as in a subset of the cells in the next few subframes. Similarly, a cell may further indicate the UE to monitor cells on unlicensed spectrum (e.g. node 3 CC3 and node 3 CC4). For these cells aperiodic measurement may be triggered. 
(see Liu, para 76).
Harada in view of Liu does not disclose details regarding: determine a CSI processing time requirement based on subcarrier spacing (SCS) numerologies of the CCs; determine whether to report or drop a CSI reporting for each of the CCs based on the CSI processing time requirement; 
Song discloses these limitations: 
determining a CSI processing time requirement based on subcarrier spacing (SCS) numerologies of the CCs (see para 42, when the UE supports the generation of a plurality of CSI reports simultaneously (the plurality of CSI reports may be CSI reports of a plurality of types or CSI reports corresponding to a plurality of CSI computation complexity levels or at a plurality of numerologies, or CSI reports of a same CSI reporting type), the computation time corresponding to at least one CSI computation complexity level of each CSI reporting type supported by the UE at different numerologies may be a CSI computation time corresponding to at least one CSI computation complexity level of a plurality of CSI reports at different numerologies; also see para 49);
determining whether to report or drop a CSI reporting for each of the CCs based on the CSI processing time requirement (see para 49-50, at a given numerology and a given CSI computation complexity level, when merely the CSI  is transmitted on a Physical Uplink Shared Channel (PUSCH) (taking the triggering of an aperiodic CSI report as an example), the CSI computation time Z may be determined mainly in accordance with a minimum number of OFDM symbols required for receiving the DCI including a CSI report triggering indication, and performing Physical Downlink Control Channel (PDCCH) detection and decoding, channel estimation and CSI computation. The above factors may reflect the capability information associated with CSI computation of the UE, so the UE may transmit the CSI report to the network device at a more appropriate time/i.e. report CSI based on the processing time … and at para 50, using the UE capability reporting method, it is able for the UE to transmit the CSI report to the network device at a more appropriate time, and prevent the occurrence of a waste of time-domain resources and the occurrence of a failure of transmitting an updated CSI report to the network device due to an insufficient computation time). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Harada and Liu, to determine CSI processing time based on numerologies of the CCs, as taught by Song, to improve the feedback efficiency of the CSI report for the UE (see Song, para 50).

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Liu, in view of Song, further in view of Chen (US20200136780A1).
Regarding Claims 12, 25, Harada in view of Liu, in view of Song discloses determining the minimum processing time for the CSI feedback based on SCSs of the CCs (see para 42).
Harada in view of Liu, in view of Song does not disclose details regarding: determining the processing time requirement comprises: identifying a minimum SCS among SCSs for at least one of one or more 
Chen discloses this limitation: see para 119, when the subcarrier spacings of channel measurement and interference measurement resources corresponding to different CSIs of the N CSIs are different, the calculation time required for each CSI of the N CSIs is obtained according to a time unit and a calculation time corresponding to a minimum subcarrier spacing of a subcarrier spacing of the channel measurement and interference measurement resources corresponding to each CSI of the N CSIs and a subcarrier spacings for reporting a PUSCH.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Harada, Liu and Song, so that a terminal device can select a part of CSIs from a  (see Chen, para 4).

Claims 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Liu.
Regarding Claim 14, Park discloses an apparatus for wireless communication (see FIG. 18, UE), comprising: 
a receiver (see FIG. 18, UE with RF unit), configured to receive on a first component carrier (CC) signaling indicating an aperiodic channel state information (CSI) report request for a plurality of CCs; 
a processing system (see FIG. 18) configured to: 
determine schedules for at least CSI reference signal (CSI-RS) transmissions on the CCs based on the received signaling Examiners Note: Using BRI consistent with the specification, the limitation “schedules for the CSI-RS transmissions” has been interpreted to mean “resource configuration including an offset of a subframe for the CSI-RS transmissions”. Based on this interpretation, Park discloses this limitation: see cols 13-14, lines 5-14, parameters for a CSI-RS configuration include antennaPortsCount, subframeConfig, resourceConfig, and the like. These parameters indicate the number of antenna ports through which a CSI-RS is transmitted, a period and an offset of a subframe in which a CSI-RS is going to be transmitted, the location (i.e., a frequency and OFDM symbol index) of Resource Element (RE) in which a CSI-RS is transmitted in a corresponding subframe, and so on. Specifically, an eNB forwards parameter/information of the following contents when indicating/forwarding a specific CSI-RS configuration to a UE… parameters for a CSI-RS configuration include: resourceConfig: Parameter in relation to a CSI-RS allocation resource location; subframeConfig: Parameter in relation to a period and an offset of a subframe in which a CSI-RS is going to be transmitted, and 
Park discloses determining schedule for CSI-RS transmission and CSI feedback (see cols 13-14, lines 5-14).
Park does not disclose details regarding: monitor CSI-RS transmissions on the CCs according to the determined schedules; and a transmitter configured to transmit CSI feedback based on CSI-RS measurements of the CSI-RS transmissions.
In the same field of endeavor, Liu discloses these limitations: see paras 103-104, in Fig. 4 the macro carrier normally acts as the PCell, … UE monitors the macro CC. Besides the macro CC, the UE has discovered a number of cells - Node1 and node2 may be small cell operating in licensed spectrum, and each may have more than one CC, e.g., CC1 and CC2. They may be turned off unless a measurement/transmission is needed. For example, the macro may indicate that in a next subframe (with delay of 0 subframe, 1 subframe, or more subframes), node 1 and/or node 2 may transmit RS in CC1/CC2. Then the nodes may be turned on and the UE starts to monitor and feedback CSI reports … the RS transmission may be turned off if a cell is not selected, and the RS transmission may be turned on if a cell is selected. The scheduling information may be from the macro or any of the cells, but signaling may be sent from a transmitting cell to indicate how the UE may receive the scheduling information, such as in a subset of the cells in the next few subframes. Similarly, a cell may further indicate the UE to monitor cells on unlicensed spectrum (e.g. node 3 CC3 and node 3 CC4). For these cells aperiodic measurement may be triggered. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Park, to monitor the component carriers according to the schedules and feedback CSI as taught by Liu, to provide link adaptation capability (see Liu, para 76).

Regarding Claim 21, Park discloses the apparatus of claim 14, wherein: the receiver is configured to receive control signaling indicating offset values for determining the schedules for the CSI-RS transmissions, and the processing system is configured to determine the schedules by at least in part determining the schedules based on the indicated offset values.
Examiners Note: Using BRI consistent with the specification, the limitation “schedules for the CSI-RS transmissions” has been interpreted to mean  see cols 13-14, lines 5-14, parameters for a CSI-RS configuration include antennaPortsCount, subframeConfig, resourceConfig, and the like. These parameters indicate the number of antenna ports through which a CSI-RS is transmitted, a period and an offset of a subframe in which a CSI-RS is going to be transmitted, the location (i.e., a frequency and OFDM symbol index) of Resource Element (RE) in which a CSI-RS is transmitted in a corresponding subframe, and so on. Specifically, an eNB forwards parameter/information of the following contents when indicating/forwarding a specific CSI-RS configuration to a UE… parameters for a CSI-RS configuration include: resourceConfig: Parameter in relation to a CSI-RS allocation resource location; subframeConfig: Parameter in relation to a period and an offset of a subframe in which a CSI-RS is going to be transmitted.

Claims 15, are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Liu, in view of Harada, further in view of Song.
Regarding Claim 15, Park in view of Liu, do not disclose details regarding: the CCs include the first CC and a second CC; and receiving on the first CC signaling comprises receiving the signaling via a physical downlink control channel (PDCCH), and wherein the first and second CCs having a same SCS or different SCSs, 
(see para 56); and receiving on the first CC signaling comprises receiving the signaling via a physical downlink control channel (PDCCH) (see para 50, The CSI trigger reported from the radio base station is included in downlink control information for an uplink scheduling grant (UL grant) transmitted in a downlink control channel. The user terminal transmits A-CSI using an uplink shared channel specified by the UL grant according to the trigger included in the downlink control information for the UL grant).
Harada in view of Liu does not disclose details regarding: the first and second CCs having or different SCSs, 
Song discloses these limitations: see para 40, The numerology may be determined in accordance with BWP information carried in CSI report request information, especially a SubCarrier Spacing (SCS) and a Cyclic Prefix (CP) carried on the CSI report request information. The SCS may be, e.g., 15 KHz, 30 KHz, 60 KHz or 120 KHz.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Park, Harada and Liu, to determine numerologies of the CCs, as taught by Song, to improve the feedback efficiency of the CSI report for the UE (see Song, para 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.